Citation Nr: 0022891	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran is entitled to an initial evaluation in 
excess of 10 percent for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1969.  His claim comes on appeal from a November 1998 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, in part, granted 
service connection and assigned a 10 percent evaluation for a 
duodenal ulcer, effective from October 3, 1996, and denied 
service connection for peripheral neuropathy and acneform 
disease, including as due to Agent Orange exposure. 

The Board notes that in a statement dated in November 1998, 
the veteran withdrew his appeal with respect to his claims 
for service connection for peripheral neuropathy and acneform 
disease, including as due to Agent Orange exposure.  
Accordingly, these issues are not before the Board for 
appellate review.  


REMAND

The veteran submitted a claim for service connection for 
gastroenteritis and stomach ulcers in October 1996.  He was 
afforded a VA rating examination in March 1998.  At that 
time, however, the veteran was not evaluated for ulcers or 
other gastrointestinal disorders, and none were noted.  His 
claim for service connection was initially denied as not well 
grounded by the RO in an April 1998 rating decision.  The 
veteran filed a timely appeal with respect to that denial, 
and in support of his appeal, submitted VA clinical treatment 
records dated from December 1969 to June 1987.  These records 
show that the veteran began receiving treatment for ulcers in 
August 1970.  

At a personal hearing held before a Hearing Officer at the 
Des Moines, Iowa RO, the veteran testified that he began 
experiencing stomach problems in Fall 1969, during active 
service, and continued to experience stomach problems 
thereafter.  Based on the veteran's hearing testimony and the 
aforementioned medical records, the Des Moines, Iowa RO, in a 
decision dated November 1998, granted the veteran service 
connection and assigned him a 10 percent evaluation for 
duodenal ulcers, effective from October 3, 1996.  

The veteran contends that he was not afforded a VA rating 
examination by a qualified medical professional for the 
purpose of evaluating the current level of severity of his 
service-connected duodenal ulcer.  The Board agrees that 
additional medical information is needed before deciding the 
merits of the veteran's claim.  In March 1998, the VA 
examiner who evaluated the veteran did not note the presence 
of any duodenal ulcer; therefore, the report of the March 
1998 examination cannot be used to evaluate the severity of 
the veteran's service-connected duodenal ulcer.  Moreover, 
although the treatment records submitted in support of the 
veteran's claim establish the existence of a present 
gastrointestinal disability and provide the required medical 
nexus between that disability and the veteran's period of 
active service, they are not sufficiently comprehensive to 
evaluate the severity of the veteran's service-connected 
duodenal ulcer.  In light of these facts, the Board finds 
that additional development is necessary in order to comply 
with the VA's duty to assist the veteran.  See generally 
38 U.S.C.A. § 5107(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

This case is REMANDED to the RO for the following action:  

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers 
who have treated his gastrointestinal 
complaints since he filed his claim in 
1996.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of this treatment.  

2.  The RO should then afford the veteran 
a VA examination to ascertain the 
severity of his service-connected 
duodenal ulcer.  The RO should send 
notification of the scheduled examination 
to the veteran's latest address of 
record, and warn him that a failure to 
report might adversely affect his claim.  
The RO should provide the examiner with a 
copy of this REMAND and the veteran's 
claims file for review in conjunction 
with the examination.  Following a 
comprehensive evaluation, during which 
all indicated studies deemed necessary 
are conducted, the examiner should list 
all objective findings of the veteran's 
service-connected duodenal ulcer, and 
indicate, utilizing the nomenclature set 
forth in the rating schedule, the level 
of impairment caused by this disability.  
The examiner should express the rationale 
on which he or she bases his or her 
opinion.

3.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

4.  Following the receipt of the VA 
examination report, the RO should 
readjudicate the veteran's claim.  In so 
doing, the RO should consider all 
applicable statutes, regulations and case 
law, to include the holding of the United 
States Court of Appeals for Veterans 
Claims in Fenderson v. West, 12 Vet. App. 
119 (1999).  If the RO does not grant the 
benefit sought, it should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the claims file is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional medical 
information and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The veteran is free to submit any additional evidence 
he wishes to have considered in connection with this claim.  
However, he is not obligated to act unless otherwise 
notified.  



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




